              Case 1:18-cv-03670-GBD Document 42 Filed 01/04/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                      CIVIL ACTION NO.
                                                      1:18-cv-03670-GDB
IN RE COLUMBIA PIPELINE GROUP, INC.
SECURITIES LITIGATION




                         DEFENDANTS’ MOTION TO DISMISS
                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

         Defendants Columbia Pipeline Group, Inc. (“CPG”), Robert C. Skaggs, Jr., Stephen P.

Smith, Glen L. Kettering, Sigmund L. Cornelius, Marty R. Kitrell, W. Lee Nutter, Deborah S.

Parker, Lester P. Silverman, and Teresa A. Taylor respectfully move the Court for the entry of an

order dismissing the Consolidated Amended Class Action Complaint (the “Complaint”) pursuant

to Federal Rules of Civil Procedure 8(a), 9(b), 12(b)(3), and 12(b)(6) and the Private Securities

Litigation Reform Act, 15 U.S.C. § 78u-4(b). The Complaint should be dismissed because Lead

Plaintiff fails to state a claim under Sections 14(a) and 20 of the Securities Exchange Act of

1934, 15 U.S.C. §§ 78n(a)(1), 78t. The Complaint’s breach of fiduciary duty claim is also

deficient. Under CPG’s articles of incorporation, a breach of fiduciary duty claim must be filed

in Delaware Chancery Court, and Lead Plaintiff fails to state a claim in any event.

         Defendants respectfully request oral argument.

         This Motion is supported by the accompanying Memorandum of Law and exhibits

attached thereto, the pleadings and other filings herein, and such other written or oral argument

as may be permitted by the Court.

         WHEREFORE, Defendants respectfully request that the Court dismiss the Complaint

and grant such further relief as the Court may deem just and proper.



730991169.1
              Case 1:18-cv-03670-GBD Document 42 Filed 01/04/19 Page 2 of 3




Dated: January 4, 2019                         Respectfully submitted,

                                               /s/ Brian J. Massengill
                                               Brian J. Massengill
                                               Laura Hammargren
                                               MAYER BROWN LLP
                                               71 South Wacker Drive
                                               Chicago, Illinois 60606
                                               Telephone: (312) 701-7268
                                               Facsimile: (312) 701-7711
                                               bmassengill@mayerbrown.com
                                               lhammargren@mayerbrown.com

                                               Counsel for Defendants




730991169.1
              Case 1:18-cv-03670-GBD Document 42 Filed 01/04/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, Brian J. Massengill, hereby certify that on January 4, 2019, I electronically filed the
foregoing Motion to Dismiss via the Court’s CM/ECF system, which will deliver electronic
notice of filing to all counsel of record.


                                     /s/ Brian J. Massengill




730991169.1
